DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 06/29/2022.
No claims amended.
Claims 1 – 28 presented for examination.


Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Response to Arguments
1. The Applicant (page 10) characterizes the claimed invention by citing the instant specification (par 3, 72, 11, 47) and indicates that the use of a correspondence map is used to align faces of faults prior to transforming the geologic model into a design model by citing paragraph 48. The Applicant asserts that the technological innovation is related to the use of correspondence maps to align fault faces before they are mapped from a physical model to a design model and that this is recited in independent claims 1, 14, and 23.

The Applicant characterizes the non-final Office action and then referencing Wu_2013 the Applicant asserts that they “do not concede that the conceptual model” and the “concept region” are analogous to the claimed “geologic model” and the “design model.”

The Applicant then states “Wu does not use the term “design model.
The Applicant then states “Wu_2013 does not disclose changing a faulted geologic model into an unfaulted design model for the purpose of adding additional features to the design model.
The Applicant then states “Nor does Wu_2013 teach, suggest or illustrate changing the design model back into a modified geologic model to improve the accuracy of mapping geobodies.

Finally the Applicant states that “contrary to the Examiner’s assertion, Wu_2013 does not disclose a correspondence map that is used to parameterize faces of faults prior to transformation from a geologic model to a design model. Instead, Wu_2013 teaches that differences between the conceptual model and the concept region may be “adjusted” after the mapping process is complete” and cites Wu_2013 paragraph 57.

The Applicant then concludes that because the data is subject to “adjustment” after the mapping process, it is clear that the mapping of the conceptual model into the concept region is not performed using a correspondence map.”
Therefore at issue is whether or not the combination of prior art makes obvious a “correspondence map” and more particularly whether Wu_2013 teaching “adjustments” in paragraph 57 prevents the combination of prior art making obvious a “correspondence map.”


The Applicant is attacking Wu_2013 individually and one may not properly show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Applicant has ignored the various teaching in Huang_2016 which clearly teach parameterizing the faces... to match parameter value assignment for corresponding portions of the faces (par 12: “ ....obtaining a geologic model in physical space... includes one or more faults and one or more horizons... a mesh that includes a plurality of nodes and forms a plurality of cells and each of the one or more faults has corresponding fault surfaces; parameterizing each of the corresponding fault surfaces of the one or more faults...”; par 13: “... faults has corresponding fault surfaces; parameterizing each of the corresponding fault surfaces of the one or more faults...”; par 38: “... the corresponding location has the same surface parameterizations values as the node...” par 70: “FIG. 5.... block 106 of FIG. 1... by parameterizing the fault surfaces 506 and 508, a correspondence may be established between points, such as nodes A1 to A6 and B1 to B6, on the respective fault surfaces 506 and 508...”; par 71: “FIG 6... set of computed surface parameterization values for the faults surfaces on the blocks 302 and 304 with an associated scale 602... corresponding locations of each node on the fault surfaces...”).

Therefore; while Huang_2016 teaches “... the geologic model may represent measured or interpreted data for the subsurface region, such as seismic data... the geologic model... may include objects (e.g., horizons, faults, volumes, and the like) and may have material properties associated with the various objects...” (par 4), which makes obvious to one of ordinary skill in the art to associate seismic data with objects corresponding subsurface region such as faults, Huang_2016 simply does not explicitly recite that this correspondence between associated data is called a “correspondence map.”

The Applicant merely summarily asserted that the Office concedes that Huang_2016 does not disclose a correspondence map. While it is true the that Office indicated that Huang_2016 does not explicitly recite a “correspondence map” the Office articulated that Huang_2016 teaches the concept a correspondence between seismic data and faults but simply doesn’t name this correspondence a “correspondence map.”

The Office cited Wu_2013 because Wu_2013 teaches that seismic data associated with regions are mapped and that the mapping may be a 1-to-1 original mapping (i.e., identity) as disclosed in paragraphs 55 – 56 which state: “... the concept region and its associated data are mapped to a design region... the mapping can be identify. Data may include well data and seismic attributes... geologic concepts associated with that region... region properties should have trends matching the trends indicated by seismic data...”. Therefore Wu_2013 makes obvious that associations between seismic data and subsurface regions such as faults are maps. 

Therefore the combination of Huang_2016 which teaches correspondence between associated data where the associated data are seismic data and faults in subsurface regions and Wu_2013 which teaches associations between seismic data and subsurface regions are maps makes the claimed limitation of “correspondence map” obvious.

While the above was articulated in the non-final Office action, the Applicant did not address the combination in the arguments.

Rather the Applicant selectively chose elements of Wu_2013 and improperly imported disclosure from the specification to argue that Wu_2013 does not teach the claimed “correspondence map” because, as recited in paragraph 57 of Wu_2013 “it may happen that the conceptual models are distorted slightly during the mapping process” and “in this case, additional adjustments to the conceptual model can be made.” 

This is in error because even if the Applicant was correct and the Office does not concede this the citation relied upon by the Applicant in paragraph 57 clearly teaches that these distortions and adjustments are not a certainty. In other words, “it may happen” only some times. In the cases where it doesn’t happen then no adjustments are made and according to the Applicant’s arguments it is these adjustments which prevent the teachings of Wu_2013 from reading on the claimed “correspondence map.” Therefore, in the situations where “it may happen” that adjustments are not made, the teachings of Wu_2013 read on the claimed “correspondence map.” 

Therefore, the Applicant has (1) ignored the teachings of Huang_2016 (2) selectively picking teachings of Wu_2013 setting up a strawman from which a conclusion was drawn that did not properly consider that paragraph 57 of Wu_2013 also disclosed situations in which the argued adjustments are not made.

Therefore, the Applicant’s arguments are not persuasive. The rejection is maintained.


End Response to Arguments


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1) Claims 1, 14, 23, 5, 8, 19, 27, 13, 9, 18, 21, 22, 6, 20, 7, 11, 12, 26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Huang_2016 (US 2016/0124117 A1) in view of Wu_2013 (US 2013/0246031 A1).

Claim 1. Huang_2016 makes obvious “a geologic modeling method (abstract: “a method and system... for generating a geologic model...”; par 12: “... a method for generating a geologic model...”) that comprises: obtaining a geologic model representing a faulted subsurface region in physical space (par 12: “... the method includes: obtaining a geologic model in physical space representing a subsurface region, wherein the subsurface region includes one or more faults and nor or more horizons...”); associating a seismic [data] with each face of at least one fault in the subsurface region (par 4: “... the geologic model may represent measured or interpreted data for the subsurface region, such as seismic data... the geologic model... may include objects (e.g., horizons, faults, volumes, and the like) and may have material properties associated with the various objects...”; FIG. 2, 3, 4, 5, 6, 7 illustrate performing method steps on each face of at least one fault); parameterizing the faces to match parameter value assignment for corresponding portions of the faces (par 12: “ ....obtaining a geologic model in physical space... includes one or more faults and one or more horizons... a mesh that includes a plurality of nodes and forms a plurality of cells and each of the one or more faults has corresponding fault surfaces; parameterizing each of the corresponding fault surfaces of the one or more faults...”; par 13: “... faults has corresponding fault surfaces; parameterizing each of the corresponding fault surfaces of the one or more faults...”; par 38: “... the corresponding location has the same surface parameterizations values as the node...” par 70: “FIG. 5.... block 106 of FIG. 1... by parameterizing the fault surfaces 506 and 508, a correspondence may be established between points, such as nodes A1 to A6 and B1 to B6, on the respective fault surfaces 506 and 508...”; par 71: “FIG 6... set of computed surface parameterization values for the faults surfaces on the blocks 302 and 304 with an associated scale 602... corresponding locations of each node on the fault surfaces...”); creating a displacement map that (FIG. 1 block 108: “solve numerical procedures of one of an energy optimization or a conservation law to reduce or minimize nodal slips and create a displacement map”), when applied to the geologic model, draws matching parameter values together to align the corresponding portions of the faces (par 12: “... solving one of an energy optimization equation and conservation law equation for the corresponding fault surfaces based on parameterized nodes on the fault surfaces to generate a displacement map, wherein the displacement map relates points between the physical space and a design space; Figure 6, 7, 8) applying the displacement map to the geologic model to create a design space model (FIG. 1 block 114: “create a populated geologic model in the physical space by mapping the populated design model in the design space to the physical space by using the displacement map”); modifying the design space model (par 88: “... mesh that forms design domain; assign values of one or more material properties to the design domain or the plurality of design cells in the design model... assigned values of material properties...”; page 10 item 1: “... assigning values of one or more material properties in the design domain to form a populated design model...” FIG. 1 block 112: “assign material properties to the design model to create a populated design model in the design space” NOTE: par 19 of instant specification states that modify the design space model is assigning values for formation properties to geobodies.); applying the displacement map in reverse to the modified design space model to obtain a modified geologic model (FIG. 2 the model is applied and results in an unfaulted model; par 12: “... wherein the design model forms an unfaulted volume that includes the one ore more norizons from the geologic model in the physical space and the design model includes an updated mesh that forms a design domain or a plurality of design cells...”); and outputting the modified geologic model” (par 64: “... geologic model may be outputted. The outputting of the populated geologic model may be displayed on a monitor and/or may be stored in memory of a computer system...”). 

While Huang_2016 teaches “... the geologic model may represent measured or interpreted data for the subsurface region, such as seismic data... the geologic model... may include objects (e.g., horizons, faults, volumes, and the like) and may have material properties associated with the various objects...”);
(par 4), which teaches to one of ordinary skill in the art to associate seismic data with objects the subsurface region such as faults, this does not explicitly recite “associating a seismic image with each face of at least one fault in the subsurface region; determining a corresponding map between the seismic images for said at least one fault” nor “using the correspondence map” as recited in the claim.

Wu_2013; however, makes obvious “associating a seismic image with each face of at least one fault in the subsurface region; determining a corresponding map between the seismic images for said at least one fault” and “using the correspondence map” (par 4: “... seismic imaging...”; par 55 - 56: “... the concept region and its associated data are mapped to a design region... the mapping can be identify. Data may include well data and seismic attributes... geologic concepts associated with that region... region properties should have trends matching the trends indicated by seismic data... adjustment to measured data is sometimes called conditioning...”; par 104: “... data as interpreted from seismic imaging...”; par 110: “there are many ways to generate the initial compatible realization... generated first based on a conceived geologic scenario, or interpretation from seismic data... which will be understood by practitioners in the technical field...”; page 11 item 11: “... mapping geophysical data associated with the concept region to the design region, and conditioning, i.e., adjusting, the conceptual model so that region interfaces and the one or more physical properties are consistent with the geophysical data... wherein the geophysical data comprises at least one of... seismic attribute data...”)

Huang_2016 and Wu_2013 are analogous art because they are from the same field of endeavor called hydr0docarbon exploration. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Huang_2016 and Wu_2013. The rationale for doing so would have been that Huang_2016 teaches that objects in the geologic model may be represent data from seismic data and Huang_2016 teaches to represent seismic data in a model by mapping the seismic data and associating the data with a model and that such activities are called conditioning and that this is known to those in the art. Therefore it would have been obvious to combine Huang_2016 and Wu_2013 for the benefit of conditioning a model to match measured real-world data to obtain the invention as specified in the claims.

Claim 14. The limitations of claim 14 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Huang_2016 also makes obvious the further limitations of “A geologic modeling system that comprises: a memory having geologic modeling software; and one or more processors coupled to the memory to execute the geologic modeling software, the software causing the one or more processors to perform operations including:” (FIG. 10; par 79: “persons skilled in the technical field will readily recognize that in practical applications the disclosed methodology, it is partially performed on a computer, typically a suitably programmed digital computer...”; par 81: “... an apparatus... may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer (e.g., one or more sets of instructions). Such a computer program may be stored in a computer readable medium...”; par 84: “... computer system 1000 that may be used to perform any of the methods disclosed herein...”; par 85: “the computer system... RAM... ROM...”).

Claim 23. The limitations of claim 23 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Huang_2016 also makes obvious the further limitations of “A non-transitory information storage product having computer readable program code embodied therein, which when executed implements a geological modeling method that comprises:” (FIG. 10; par 79: “persons skilled in the technical field will readily recognize that in practical applications the disclosed methodology, it is partially performed on a computer, typically a suitably programmed digital computer...”; par 81: “... an apparatus... may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer (e.g., one or more sets of instructions). Such a computer program may be stored in a computer readable medium...”; par 84: “... computer system 1000 that may be used to perform any of the methods disclosed herein...”; par 85: “the computer system... RAM... ROM...”).



Claim 5. Huang_2016 and Wu_2013 makes obvious all the limitations of claim 1 as outlined above. Additionally, Huang_2016 also makes obvious “wherein said parameterizing comprises: assigning matching parameter values to nodes along corresponding intersections of a horizon with said at least one fault (FIG. 2, 3, 4, 5, 6,7 NOTE: FIG 6, for example matches B3 with B3’); and solving a diffusion equation to assign parameter values to any nodes without assigned parameter values on at least one face of said at least one fault” (FIG 1 block 106: “... establish correspondence between points on the two surfaces by solving a diffusion equation...”; par 89: “... solving a diffusion equation to establish a correspondence between points on the corresponding fault surfaces... solve diffusion equation for the parameterization, which may be Poison’s equation...”).

Claim 8, 19 27. Huang_2016 and Wu_2013 makes obvious all the limitations of claims 1, 14, 23 as outlined above. Additionally, Huang_2016 also makes obvious “wherein said parameterizing comprises: identifying at least one polyline on the intersections of a horizon and fault (Figures 3, 4, 5, 6, 7 illustrate polylines, bounding a fault and also illustrates a horizon intersecting the polyline of the fault); assigning a parameter value to each of the two ends of the identified polyline (par 38: “... the method includes parameterizing the surface on the two sides (e.g., different surfaces) of each fault and assigning surface parameterization values to each node on the fault surface... and the corresponding location on the opposing surface of the fault...” NOTE the polyline that is on the edge of the surface is the polyline the intersects the horizon and as such it gets a parameter. For example, point B5 of the polyline B% to B6 in Figure 6.); assigning a parameter value to the rest of the nodes on the polyline based on the distance of each node to the two ends of the identified polyline (par 34: “... displacement vector between a node on one side of a fault to the corresponding location with the same parameter value on the other side of the fault...”; par 61: “... displacement vector for each node of the volumetric mesh...”; par 62: “... displacement map. The displacement map assigns a displacement vector for each point in the... volume that includes the one or more horizons (e.g., two or more horizons)...”; par 88: “... parameterized nodes on the fault surface to generate a displacement map..”; par 91: “... displacement vector at the node i...”); and solving a diffusion equation to assign parameter values to any nodes without assigned parameter values on at least one face of said at least one fault (FIG 1 block 106: “... establish correspondence between points on the two surfaces by solving a diffusion equation...”; par 89: “... solving a diffusion equation to establish a correspondence between points on the corresponding fault surfaces... solve diffusion equation for the parameterization, which may be Poison’s equation...”).

Claim 9. Huang_2016 and Wu_2013 makes obvious all the limitations of claims 1 as outlined above. Additionally, Huang_2016 also makes obvious “wherein said displacement map includes solving one or an energy optimization equation and conservation law equation based on parameterized nodes on the fault faces to relate points in the physical space to points in the design space” (par 88: “... solve one of an energy optimization equation and conservation law equation for the corresponding fault surfaces based on parameterized nodes on the fault surface to generate a displacement map, wherein the displacement map relates points between the physical space and a design space...”).

Claim 13. Huang_2016 and Wu_2013 makes obvious all the limitations of claim 1 as outlined above. Additionally, Huang_2016 also makes obvious “wherein said modifying comprises assigning values of one or more formation properties to geobodies in the design space” (FIG 2, par 16: “FIG. 2 is a schematic diagram of a mapping of objects from the physical space to the design space.”; par 36: “... the subsurface model may be represented in the physical space and have a mapping to other spaces, such as a design space. The subsurface model may include a framework of objects... material properties, such as rock properties (e.g., permeability and/or porosity), may be represented as continuous volumes or unfaulted volumes in the design space...”; par 58: “... the subsurface model may include one or more objects (e.g., horizons, faults, volumes, and the like) and may have material properties associated with the various object...”; par 66: “FIG. 2... objects 210’, 212’, and 214’ in the design space... in the design space, material properties may be defined for the objects 210’, 212’ and 214’...”).

Claim 18. Huang_2016 and Wu_2013 makes obvious all the limitations of claims 14 as outlined above. Additionally, Huang_2016 also makes obvious “wherein said parameterizing comprises: assigning matching parameter values to nodes along corresponding intersections of a horizon with said at least one fault (FIG 2, 3, 4, 5, 6, 7); and solving a diffusion equation to assign parameter values to any node without assigned parameter values on at least one face of said at least one fault (par 44: “... parameterizing adjacent surfaces on different sides of each fault to establish correspondence between points on the adjacent surface by solving diffusion equation and solving numerical procedures...”; par 60: “... to find the parameterization value for other interior nodes, the method may solve a diffusion equation... using the boundary conditions specified on fault/horizon intersection...”).


Claim 21. Huang_2016 and Wu_2013 makes obvious all the limitations of claims 18 as outlined above. Additionally, Huang_2016 also makes obvious wherein said parameterizing further comprises: identifying intersection points of each face of the at least one fault with a polyline, surface, or body representing a fault-intersecting feature (Figures 3, 4, 5, 6, 7 illustrate polylines, bounding a fault and also illustrates a horizon intersecting the polyline of the fault. NOTE ‘the polyline that is on the edge of the surface is the polyline the intersects the horizon and as such it gets a parameter. For example, point B5 of the polyline B% to B6 in Figure 6.); and using a constraint to compel matching parameter values for the intersection points” par 60: “... to find the parameterization value for other interior nodes, the method may solve a diffusion equation... using the boundary conditions specified on fault/horizon intersection...”).

Claim 22. Huang_2016 and Wu_2013 makes obvious all the limitations of claims 18 as outlined above. Additionally, Huang_2016 also makes obvious “wherein creating a displacement map comprises solving one of an energy optimization equation and conservation law equation based on parameterized nodes on the fault faces to relate points in the physical space to points in the design space” (par 88: “... solve one of an energy optimization equation and conservation law equation for the corresponding fault surfaces based on parameterized nodes on the fault surface to generate a displacement map, wherein the displacement map relates points between the physical space and a design space...”).


Claim 6, 20. Huang_2016 and Wu_2013 makes obvious all the limitations of claims 5, 18 as outlined above. Additionally, Huang_2016 also makes obvious “wherein said parameterizing further comprises: identifying intersection points of  (par 4: “... the geologic model may be within a physical space or domain and may include objects (e.g., horizons, faults, volumes, and the like...” NOTE: an object may be a horizon or “the like”; par 36: “... the subsurface model may include a framework of objects, such as faults and horizons...”; par 32: “... fault trace means the intersection lines between a fault surface and the faulted horizon. Figure 6, and 7; par 58: “... the subsurface model may include one or more objects (e.g., horzons, faults, volumes, and the like) and may have material properties associated with the various objects...”; par 60: “... surface parameterization values, the boundary conditions can be specified as the horizon identification on the intersection nodes between the fault surface and horizon surface... fault/horizon intersection...” par 70: “... fault/horizon intersection... “) ;and using a constraint to compel matching parameter values for the (par 60: “... to find the parameterization value for other interior nodes, the method may solve a diffusion equation... using the boundary conditions specified on fault/horizon intersection...”).

While Huang_2016 teaches parameterizing and identifying objects that interest faults such a horizons “and the like”; Huang_2016 does not explicitly teach an object known as “pinch outs.”

Wu_2013; however, illustrates objects in at least figures 5 and 10 which include “pinch outs” where a pinch out is a tapered or wedge shaped a geologic formation.

It would have been obvious to substitute a pinch out object, as illustrated in Wu_2013 for the horizon object as taught by Huang_2016 to obtain predictable results because Huang_2016 teaches that the model may include a variety of objects (par 4: horizons, faults, volumes, and the like) and a pinch out is an object which has a volume that is part of the geologic formation as taught by Wu_2013 and one of ordinary skill in the art would have understood to include all the objects in the formation in order to have an accurate model of the geologic domain including pinch outs.

Claim 7. Huang_2016 and Wu_2013 makes obvious all the limitations of claims 5 as outlined above. Additionally, Huang_2016 also makes obvious “wherein said parameterizing further includes identifying intersection points on a geobody’s central axis with each face of said at least one fault (par 4: “... the geologic model may be within a physical space or domain and may include objects (e.g., horizons, faults, volumes, and the like...” NOTE: a horizon is a geobody; par 36: “... the subsurface model may include a framework of objects, such as faults and horizons...”; par 32: “... fault trace means the intersection lines between a fault surface and the faulted horizon. Figure 6, and 7; par 58: “... the subsurface model may include one or more objects (e.g., horzons, faults, volumes, and the like) and may have material properties associated with the various objects...”; par 60: “... surface parameterization values, the boundary conditions can be specified as the horizon identification on the intersection nodes between the fault surface and horizon surface... fault/horizon intersection...” par 70: “... fault/horizon intersection... “ NOTE: the intersection between the fault and the horizon forms one of two principle/primary/foremost axis which define the plane of the horizon. This axis, being a principle one is therefore a central axis of the geobody known as a horizon ); and using a constraint to compel matching parameter values for the central axis intersection points on each face of said at least one fault” (par 60: “... to find the parameterization value for other interior nodes, the method may solve a diffusion equation... using the boundary conditions specified on fault/horizon intersection...”).


Claim 11. Huang_2016 and Wu_2013 makes obvious all the limitations of claims 10 as outlined above. Additionally, Huang_2016 also makes obvious “wherein said parameterizing further comprises: identifying intersection points of a  [object] with each face of said at least one fault (par 4: “... the geologic model may be within a physical space or domain and may include objects (e.g., horizons, faults, volumes, and the like...” NOTE: an object may be a horizon or “the like”; par 36: “... the subsurface model may include a framework of objects, such as faults and horizons...”; par 32: “... fault trace means the intersection lines between a fault surface and the faulted horizon. Figure 6, and 7; par 58: “... the subsurface model may include one or more objects (e.g., horzons, faults, volumes, and the like) and may have material properties associated with the various objects...”; par 60: “... surface parameterization values, the boundary conditions can be specified as the horizon identification on the intersection nodes between the fault surface and horizon surface... fault/horizon intersection...” par 70: “... fault/horizon intersection... “); and wherein said creating comprises: increasing a mismatch penalty weight for said intersection points on each face of said at least one fault (pare 52: “... weight function...”; par 54: “... weight...”; page 11 item 19: “... penalty parameter employed to penalize nodal slip... displacement...” par 47: “... penalty parameter...”; par 50: “... other parameter is the nodal spring penalty term K...”).

.

While Huang_2016 teaches parameterizing and identifying objects that interest faults such a horizons “and the like”; Huang_2016 does not explicitly teach an object known as “pinch outs.”

Wu_2013; however, illustrates objects in at least figures 5 and 10 which include “pinch outs” where a pinch out is a tapered or wedge shaped a geologic formation.

It would have been obvious to substitute a pinch out object, as illustrated in Wu_2013 for the horizon object as taught by Huang_2016 to obtain predictable results because Huang_2016 teaches that the model may include a variety of objects (par 4: horizons, faults, volumes, and the like) and a pinch out is an object which has a volume that is part of the geologic formation as taught by Wu_2013 and one of ordinary skill in the art would have understood to include all the objects in the formation in order to have an accurate model of the geologic domain including pinch outs.

Claim 12. Huang_2016 and Wu_2013 makes obvious all the limitations of claims 11 as outlined above. Additionally, Huang_2016 also makes obvious “wherein said parameterizing further comprises: identifying intersection points of at least one central axis of a geobody with each face of said at least one fault  (par 4: “... the geologic model may be within a physical space or domain and may include objects (e.g., horizons, faults, volumes, and the like...” NOTE: a horizon is a geobody; par 36: “... the subsurface model may include a framework of objects, such as faults and horizons...”; par 32: “... fault trace means the intersection lines between a fault surface and the faulted horizon. Figure 6, and 7; par 58: “... the subsurface model may include one or more objects (e.g., horzons, faults, volumes, and the like) and may have material properties associated with the various objects...”; par 60: “... surface parameterization values, the boundary conditions can be specified as the horizon identification on the intersection nodes between the fault surface and horizon surface... fault/horizon intersection...” par 70: “... fault/horizon intersection... “ NOTE: the intersection between the fault and the horizon forms one of two principle/primary/foremost axis which define the plane of the horizon. This axis, being a principle one is therefore a central axis of the geobody known as a horizon ); and wherein said creating comprises: increasing a mismatch penalty weight for said intersection points on each face of said at least one fault” (pare 52: “... weight function...”; par 54: “... weight...”; page 11 item 19: “... penalty parameter employed to penalize nodal slip... displacement...” par 47: “... penalty parameter...”; par 50: “... other parameter is the nodal spring penalty term K...”).

Claim 26. Huang_2016 and Wu_2013 makes obvious all the limitations of claims 23 as outlined above. Additionally, Huang_2016 also makes obvious “wherein said parameterizing comprises: assigning matching parameter values to nodes along corresponding intersections of a horizon with said at least one fault” (par 4: “... the geologic model may be within a physical space or domain and may include objects (e.g., horizons, faults, volumes, and the like...” NOTE: an object may be a horizon or “the like”; par 36: “... the subsurface model may include a framework of objects, such as faults and horizons...”; par 32: “... fault trace means the intersection lines between a fault surface and the faulted horizon. Figure 6, and 7; par 58: “... the subsurface model may include one or more objects (e.g., horzons, faults, volumes, and the like) and may have material properties associated with the various objects...”; par 60: “... surface parameterization values, the boundary conditions can be specified as the horizon identification on the intersection nodes between the fault surface and horizon surface... fault/horizon intersection...” par 70: “... fault/horizon intersection... “); and solving a diffusion equation to assign parameter values to any nodes without assigned parameter values on at least one face of said at least one fault  (FIG 1 block 106: “... establish correspondence between points on the two surfaces by solving a diffusion equation...”; par 89: “... solving a diffusion equation to establish a correspondence between points on the corresponding fault surfaces... solve diffusion equation for the parameterization, which may be Poison’s equation...”) ; and wherein said creating comprises solving one or an energy optimization equation and conservation law equation based on parameterized nodes on the fault faces to relate points in the physical space to points in the design space (par 88: “... solve one of an energy optimization equation and conservation law equation for the corresponding fault surfaces based on parameterized nodes on the fault surface to generate a displacement map, wherein the displacement map relates points between the physical space and a design space...”).

Claim 28. Huang_2016 and Wu_2013 makes obvious all the limitations of claims 26 as outlined above. Additionally, Huang_2016 also makes obvious wherein said parameterizing further comprises: identifying intersection points of each face of the at least one fault with a polyline, surface, or body representing a fault-intersecting feature (par 4: “... the geologic model may be within a physical space or domain and may include objects (e.g., horizons, faults, volumes, and the like...” NOTE: an object may be a horizon or “the like”; par 36: “... the subsurface model may include a framework of objects, such as faults and horizons...”; par 32: “... fault trace means the intersection lines between a fault surface and the faulted horizon. Figure 6, and 7; par 58: “... the subsurface model may include one or more objects (e.g., horzons, faults, volumes, and the like) and may have material properties associated with the various objects...”; par 60: “... surface parameterization values, the boundary conditions can be specified as the horizon identification on the intersection nodes between the fault surface and horizon surface... fault/horizon intersection...” par 70: “... fault/horizon intersection... “); and using a constraint to compel matching parameter values for the intersection points” (par 60: “... to find the parameterization value for other interior nodes, the method may solve a diffusion equation... using the boundary conditions specified on fault/horizon intersection...”).




(2) Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang_2016  in view of Wu_2013 in view of Hennegan_2017 (Using sum notation to represent iterative algorithms – intuition, Matthew Hennegan, Aug 19, 2017 Youtube.com/watch?v=Swplxm3fa04).

Claim 10. Huang_2016 and Wu_2013 makes all the limitations of claim 9 obvious as outlined above. Additionally, Huang_2016 also makes obvious “further comprising solving the energy optimization equation or conservation law equation (par 45 – 46: “... minimizing nodal slips and mesh deformation with an energy conservation method or equation. This method, an objective function P is defined as a function of displacement of all nodes in the volumetric mesh, i.e. P = F(U1, U2, ... UNn), where Ui denotes the displacement vector at the node i... applying optimization algorithm to minimize the objective function P, a displacement solution is determined to minimize objective function P and consequently both deformation and nodal slips... EQUATION (e1)...”) to reduce fault throw” (par 88: “... solve one of an energy optimization equation and conservation law equation... wherein the design model forms an unfaulted volume...” NOTE: and unfaulted volume is one which has zero fault throw).

While Huang_2016 clearly teaches an optimization equation in summation formation, and while one of ordinary skill in the art would have understood that a summation function is representative of an iterative algorithm, and therefore a finding that Huang_2016 would have made obvious to one of ordinary skill in the art to solve the energy optimization “iteratively” may be proper; Huang_2016 does not recite “iteratively.”

Therefore; Huang_2016 does not explicitly teach “iteratively.”

Hennegan_2017; however, does explicitly teach that summation notion represents iterative algorithms and thereby makes obvious “Iteratvely” (@ 2:57 of 3:43).

Huang_2016 and Hennegan_2017 are analogous art because they are from the same field of endeavor called algorithms. Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to combine Huang_2016 and Hennegan_2017. The rationale for doing so would have been that Huang_2016 teaches to have an optimization function in the form of a sum notation (par 45 – 46) and to solve this optimization function. Hennegan_2017 teaches that the process of solving a sum notation function is an iterative one. Therefore, it would have been obvious to combine Huang_2016 and Hennegan_2017 for the benefit of solving a mathematical function according to mathematical principals to obtain the invention as specified in the claims.


(3) Claim 2, 15, 24, 3, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang_2016 in view of Wu_2013 in view of Dominguez_2017 (Semi-automatic mapping for identifying complex geobodies in seismic images, J. Geophys. Eng. 14 (2017).

Claims 2, 15. Huang_2016 and Hennegan_2017 make obvious all the limitations of claims 1 and 14 as outlined above. Additionally; Huang_2016 makes obvious “wherein said associating comprises  where offset surfaces intersect a volumetric model, the offset surface extending parallel to said at least one fault” (par 39: “... generating a mesh... the surfaces on the adjacent sides... of each fault and assigning surface parameterization values to each node...”; par 44: “... the present technique may involve parameterizing adjacent surfaces on different sides of each fault to establish correspondence between points on the adjacent surfaces...” NOTE surface adjacent on both sides of the fault are parallel to the fault. par 51: “... between the two sides of each fault...” NOTE the stuff between two sides of a fault are also parallel to the fault. par 60: “... adjacent surfaces on the two sides of each fault...”).

While Huang_2016 teaches to use seismic data and while Hennegan_2017 teaches seismic images; they do not explicitly teach “extracting pixel values from” the seismic images/data.

Domiguez_2017; however, makes obvious “extracting pixel values from” seismic image/data to identify complex geobodies in seismic images (abstract: “... mapping of seismic images... associated with geobodies of petroleum interest is proposed... seismic image processing... pixel tones... allowed the construction of 3D structures for such zones (geobodies)... the method was applied to a set of digital images from a seismic cube... interesting geobodies are obtained with a minimum of information...”; page 417 introduction: “... seismic imagees... color palette, forming visual patterns... higher contrast... indicate lithologic changes... constructing the three-dimensional structure resulting from such a mapping... a solution to performing this mapping is the processing of the seismic image within the digital processing domain... digital image processing (DIP) techniques... analyzing, at the pixel level, the image colors.. based on a pixel association method with characteristics... suitable for identifying the difference between two pixel hues...”; page 420 section 4.1: “... bitmap with seismic information... for a color image, any pixel at the (x,y) location... pattern will be mapped...”).

Huang_2016 and Hennegan_2017 and Domiquez_2017 are analogous art because they are from the same field of endeavor called seismic data. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Huang_2016 and Domiquez_2017. The rationale for doing so would have been that Huang_2016 teaches to build a geologic model that includes objects and Domiquez_2017 teaches a method of using pixels from seismic images which allowed the identification of geobodies (objects) using “a minimum of information”. Therefore, it would have been obvious to combine Huang_2016 and Domiquez_2017 for the benefit of identifying and construction geobodies in a geologic model efficiently to obtain the invention as specified in the claims.


Claims 3, 16. Huang_2016 and Hennegan_2017 and Domiquez_2017 make obvious all the limitations of claims 2 and 15 from which claims 3 and 16 depend as outlined above. Additionally; Domiquez_2017 makes obvious “wherein the pixel values represent reflection intensity derived from migrated seismic survey traces” (abstract: “... the color intensity of such patterns is directly related to impedance contrast...”; page 417 introduction: “... reflection of seismic waves... define features known as seismic facies... the mapping for seismic facies has shown to be extreamly useful... the seismic traces... forming visual pattern which are related directly to the rock impedance contrast: the higher the contrast, the higher the color intensity...”).

Claim 24. Huang_2016 and Hennegan_2017 make obvious all the limitations of claim 23 from which claims 24 depends as outlined above. Huang_2016 also makes obvious wherein said associating comprises: where offset surfaces intersect a volumetric model, the offset surface extending parallel to said at least one fault, 

While Huang_2016 teaches to use seismic data and while Hennegan_2017 teaches seismic images; they do not explicitly teach “extracting pixel values from” the seismic images/data nor “the pixel values representing reflection intensity derived from migrated seismic survey values.”

Domiguez_2017; however, makes obvious “extracting pixel values from” seismic image/data to identify complex geobodies in seismic images (abstract: “... mapping of seismic images... associated with geobodies of petroleum interest is proposed... seismic image processing... pixel tones... allowed the construction of 3D structures for such zones (geobodies)... the method was applied to a set of digital images from a seismic cube... interesting geobodies are obtained with a minimum of information...”; page 417 introduction: “... seismic imagees... color palette, forming visual patterns... higher contrast... indicate lithologic changes... constructing the three-dimensional structure resulting from such a mapping... a solution to performing this mapping is the processing of the seismic image within the digital processing domain... digital image processing (DIP) techniques... analyzing, at the pixel level, the image colors.. based on a pixel association method with characteristics... suitable for identifying the difference between two pixel hues...”; page 420 section 4.1: “... bitmap with seismic information... for a color image, any pixel at the (x,y) location... pattern will be mapped...”) and “wherein the pixel values represent reflection intensity derived from migrated seismic survey values” (abstract: “... the color intensity of such patterns is directly related to impedance contrast...”; page 417 introduction: “... reflection of seismic waves... define features known as seismic facies... the mapping for seismic facies has shown to be extreamly useful... the seismic traces... forming visual pattern which are related directly to the rock impedance contrast: the higher the contrast, the higher the color intensity...”).

Huang_2016 and Hennegan_2017 and Domiquez_2017 are analogous art because they are from the same field of endeavor called seismic data. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Huang_2016 and Domiquez_2017. The rationale for doing so would have been that Huang_2016 teaches to build a geologic model that includes objects and Domiquez_2017 teaches a method of using pixels from seismic images which allowed the identification of geobodies (objects) using “a minimum of information”. Therefore, it would have been obvious to combine Huang_2016 and Domiquez_2017 for the benefit of identifying and construction geobodies in a geologic model efficiently to obtain the invention as specified in the claims.


(4) Claim 4, 25, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang_2016 in view of Wu_2013 in view of Ofuyah_2014 (The Application of Fourier Transform in the Interpretation of Subsurface Stratigraphy, January 2014).

Claims 4, 17, 25.  Huang_2016 in view of Wu_2013 makes obvious all the limitations of claims 1, 14, 23 as outlined above. While Huang_2016 and Wu_2016 each teach to interpret seismic data to build the geologic model; Huang_2016 and Wu_2013 do not explicitly teach “wherein said determining comprises digital image correlation via fast Fourier transforms.”

Ofuayah_2014; however, makes obvious “wherein said determining comprises digital image correlation via fast Fourier transforms” (abstract: “... general seismic data interpretation involves directed fault and horizon mapping, sequence stratigraphy and seismic modeling to produce structural, stratigraphic and reservoir maps... the discrete Fourier transform applied in the interpretation of the 3D seismic data... Fourier transform technique... yield frequency maps (slices) at data sampling interval (4ms) over the reservoir window. The maps reveled sub-seismic faults...”; page 69 section 3: “Fourier transform is extremely useful for data analysis...”).

Huang_2016 and Wu_2013 and Ofuayah_2014 are analogous art because they are from the same field of endeavor called seismic data. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Huang_2016 and Ofuayah_2014. The rationale for doing so would have been that Huang_2016 teaches to use seismic data to build a geologic model and Ofuayah_2014 teaches that Fourier analysis is extremely useful for data analysis and to use Fourier transforms to interpret seismic data to identify faults. Therefore, it would have been obvious to combine Huang_2016 and Ofuayah_2014 for the benefit of having an extremely useful technique to analyze seismic data to identify faults when building a geologic model  to obtain the invention as specified in the claims.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146